       Case 4:20-mj-00199-PSH Document 6 Filed 09/15/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                         Plaintiff

v.                                  Case No.: 4:20−mj−00199−PSH

Mujera Benjamin Lungaho                                                        Defendant




                                NOTICE OF HEARING


     PLEASE take notice that a Bond Hearing has been set in this case for September 17,
2020, at 03:00 PM before Magistrate Judge Patricia S. Harris in Little Rock Courtroom #
1B in the Richard Sheppard Arnold United States Courthouse located at 600 West Capitol
Avenue, Little Rock, Arkansas.



DATE: September 15, 2020                         AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                      By: Colleen F. DuBose, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
